Citation Nr: 0613481	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the voice 
box, claimed as secondary to nicotine dependence that began 
in service.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1948 to February 
1953.  

These matters come before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for cancer of the voice box and 
nicotine dependence.  In an October 2001 rating decision the 
RO denied service connection for degenerative arthritis of 
the bilateral ankles and the bilateral knees.  The veteran 
perfected appeals of those decisions.

The issue of service connection for bilateral knee and ankle 
disorders is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The preponderance of the probative evidence shows that cancer 
of the voice box is not related to an in-service disease or 
injury, including the use of tobacco products during service 
or the incurrence of nicotine dependence in service.


CONCLUSION OF LAW

Cancer of the voice box and nicotine dependence were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

The veteran contends that his cancer of the voice box was 
caused by the use of tobacco products that he began using 
during service.

The Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103 (West 2002)) prohibits 
service connection for death or disability resulting from an 
injury or disability due to the in-service use of tobacco 
products.  That law, however, applies only to claims filed 
after June 9, 1998.  Because the veteran filed his claim for 
service connection based on nicotine dependence in October 
1997, the new law does not affect the disposition of this 
appeal.

Under the prior law, VA's General Counsel held that direct 
service connection may be established for disability shown to 
result from tobacco use during active service.  To establish 
entitlement to service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical or 
lay evidence of tobacco use in service, and (3) medical 
evidence of a relationship between the current disability and 
tobacco use during active service, as distinguished from 
post-service tobacco use.  See VAOPGCPREC 2-93; see also 
Davis v. West, 13 Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  For claims alleging 
secondary service connection for a current disease on the 
basis of nicotine dependence acquired in service, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence that nicotine dependence arose in 
service, and (3) medical evidence of a relationship between 
the current disability and the nicotine dependence.  The 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  See VAOPGCPREC 19-97.  

The evidence shows that the veteran's symptoms were diagnosed 
as laryngeal carcinoma in 1979, for which he underwent a 
laryngectomy in July 1979.  The veteran has presented lay 
evidence of having begun smoking while in service, but there 
is no medical evidence of him becoming nicotine dependent 
during service.  The probative evidence does not show that 
the laryngeal cancer is related to smoking during service, or 
that the veteran became nicotine dependent while in service.

The veteran's service medical records contain no reference to 
any complaints or clinical findings pertaining to cancer, the 
larynx, or the use of tobacco products.  The examination at 
service discharge showed that the mouth and throat were 
normal.  

A June 1979 record from B.L Yollick, M.D., who treated the 
veteran for laryngeal cancer, indicates that the veteran had 
smoked a pack of cigarettes a day for 31 years.  Dr. Yollick 
did not make a finding regarding the cause of the laryngeal 
cancer, however.  The RO provided the veteran a VA medical 
examination in April 2004 in order to obtain a medical 
opinion on whether the laryngeal cancer was caused by the use 
of tobacco products, whether the cancer was caused by smoking 
during service, and whether the veteran became nicotine 
dependent while in service.

Based on review of the evidence in the claims file, the 
examiner found that the cancer of the voice box that was 
diagnosed in 1979 was caused by the veteran's use of tobacco 
products, and that the veteran was nicotine dependent when he 
developed the cancer.  The examiner also found, however, that 
the cancer was not related to smoking that occurred while the 
veteran was in service, and that there was no evidence that 
the veteran became nicotine dependent during service.  The 
examiner found that the veteran's cancer of the voice box was 
most likely caused by his prolonged smoking following active 
service, because of the 25-year gap between service 
separation and development of the cancer.  

None of the medical evidence indicates that the cancer of the 
voice box was caused by smoking that occurred while in 
service, or that the veteran became nicotine dependent during 
service.  The veteran's assertions to that affect are not 
probative because he is not competent to provide evidence of 
a medical diagnosis, or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for cancer of the voice box, claimed as secondary 
to nicotine dependence.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in March 2004.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because service connection for cancer of the voice 
box has been denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him a VA medical 
examination and obtained a medical opinion regarding the 
claimed nexus to military service.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and the Board concludes that all relevant data has 
been obtained for determining the merits of his claim.


ORDER

Service connection for cancer of the voice box, claimed as 
secondary to nicotine dependence that began in service, is 
denied.


REMAND

The RO denied entitlement to service connection for 
degenerative arthritis of the bilateral ankles and bilateral 
knees in October 2001 because a VA examination in April 2001 
resulted in a diagnosis of degenerative arthritis involving 
those joints.  That diagnosis was, however, based on the 
veteran's complaints of joint pain and not supported by 
clinical or radiographic evidence of the veteran actually 
having arthritis.

In his July 2000 claim the veteran asserted that he was 
entitled to service connection for bilateral ankle and knee 
conditions, which he attributed to numerous parachute jumps 
during service.  He did not claim to have arthritis.  In an 
October 2003 remand the Board instructed the RO to provide 
the veteran a VA medical examination in order to determine 
whether he had any pathology in the knees or ankles that is 
related to service, including parachute jumping.  The 
examination in April 2004 resulted in diagnoses of bilateral 
knee strains and bilateral heel spurs.  X-ray studies did not 
show any evidence of degenerative changes.  The examiner did 
not, however, provide an opinion on whether the knee strains 
or heel spurs are related to parachute jumping in service.  
For these reasons the Board finds that an additional remand 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of service connection for bilateral 
knee and ankle disabilities is remanded for the following:

1.  Forward the claims file to the 
physician who conducted the April 2004 
medical examination and ask him to 
provide an opinion on whether any 
currently diagnosed knee and/or ankle 
disorder is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the multiple 
parachute jumps that the veteran made 
during service.  If the physician is no 
longer available, provide the veteran an 
additional examination and obtain the 
medical opinion as directed.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


